Case 2:20-cv-11659-GAD-DRG ECF No. 16-6, PageID.179 Filed 11/20/20 Page 1 of 28




                   Exhibit E
2/20/2020 Case    2:20-cv-11659-GAD-DRG         ECF
                                This YouTube School    No. True
                                                    Promised 16-6, PageID.180
                                                                Love. Students Say TheyFiled  11/20/20
                                                                                        Got Exploited Instead -Page
                                                                                                               VICE 2 of 28




                                                                       ADVERTISEMENT




                          News


                          This YouTube School Promised True Love.
                          Students Say They Got Exploited Instead
                          Former students of Twin Flames Universe say they were manipulated
                          by a YouTuber couple claiming a special connection with God.


                          By Sarah Berman

                          Feb 5 2020, 1:51pm




https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead      1/16
2/20/2020 Case    2:20-cv-11659-GAD-DRG         ECF
                                This YouTube School    No. True
                                                    Promised 16-6, PageID.181
                                                                Love. Students Say TheyFiled  11/20/20
                                                                                        Got Exploited Instead -Page
                                                                                                               VICE 3 of 28




                          COLLAGE BY VICE STAFF | IMAGES VIA YOUTUBE




                          Lenae Burchell was all set to y from Texas to Toronto in July 2019 to meet a
                          couple who she credited with changing her life, and starting her down a
                          healing path.


                          Since January 2019 Burchell had been a devoted member of an online
                          spirituality school called Twin Flames Universe, led by two glassy-eyed
                          Michigan YouTubers calling themselves Jeff and Shaleia. Burchell, a 30-year-
                          old single mom, had bought tickets for a two-day “ascension workshop” in
                          Canada the weekend of July 27 and 28. Marketing materials for the event
                          promised participants would “experience heaven on Earth.” For Burchell, it
                          was supposed to be a rare opportunity to meet the Twin Flames Universe
                          founders for the rst time.




                                                We Spent a Wild Weekend with the Gun-Worshipping Moonie Church
                                                That's Trying to Go MAGA
                                                TESS OWEN




                          Jeff and Shaleia, who previously went by the names Ender Ayanethos and
                          Megan Plante, have released hundreds of online videos over the last ve
                          years about relationships, nding purpose, and fringe New Age concepts.
                          The couple, who claim to share a special spiritual connection with God and
                          each other, charge upwards of $4,000 for access to more exclusive videos,
                          workshops, and one-on-one “mind alignment” therapies. Their videos and
                          accompanying social media forums cater to viewers who feel lost and alone,
                          and who want to nd acceptance and true love.


                          Twin Flames Universe, also called Twin Flame Ascension School and
                          LifePurposeClass.com, trades in a speci c kind of true love that requires a
                          belief in souls and reincarnation. The school claims to help students nd
                          their “twin ame,” a more intense version of a soul mate. “A twin ame is
                          your best friend in the entire universe,” Jeff told YouTube viewers in 2017.
                          “This person was designed for you by God, and you were designed for this
                          person by God, to be your eternal companion… for all of eternity.”



                                    YOU DON'T KNOW WHAT TWIN FLAMES ARE (actual de nition you N
https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead      2/16
2/20/2020 Case    2:20-cv-11659-GAD-DRG         ECF
                                This YouTube School    No. True
                                                    Promised 16-6, PageID.182
                                                                Love. Students Say TheyFiled  11/20/20
                                                                                        Got Exploited Instead -Page
                                                                                                               VICE 4 of 28
                                    YOU DON T KNOW WHAT TWIN FLAMES ARE (actual de nition you N…
                                                                                              N…




                          Burchell says she quickly became one of the most committed Twin Flames
                          students in the community, posting in the Facebook group regularly,
                          watching new videos, and calling in to weekly group sessions on Google
                          Hangouts. She spent as much as 30 hours a week, outside of her full-time
                          government job and single-parenting duties, keeping up with coursework,
                          building lists of potential new students, and making sales calls—all time she
                          volunteered for no compensation. Burchell grew obsessed with attracting
                          her suggested “twin ame”—a married man Burchell met at her gym. After
                          repeated spiritual exercises that seemed to encourage xation, she said she
                          showed up at his work uninvited to prove her “alignment” with love and
                          God. Burchell counts herself lucky that she was never arrested or subject to
                          a restraining order—unlike other members of the group.


                          Burchell did not end up getting on a plane to Toronto. A week before her
                          trip, she decided to leave Twin Flames Universe, disconnect from everyone
                          on social media, and never look back—a decision sparked by a blowout ght
                          with her family. Now Burchell is joining a growing group of ex-members
                          speaking out against the couple who they say built a cult empire by
                          exploiting their students.


                          VICE spoke to a half dozen ex-students of Twin Flames Universe, as well as
                          three parents of current members. Former students say they were gaslit and
                          manipulated into volunteering hundreds of hours of free labour, exploited
                          for thousands of dollars, discouraged from seeking professional mental
                          healthcare, and cut off from their families. Parents say their kids are
                          pressured to cut off all family contact unless they send money.


                          Some students faced arrest and involuntary psychiatric treatment in the
                          wake of their involvement with Twin Flames Universe, ex-members said.



https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead      3/16
2/20/2020 Case    2:20-cv-11659-GAD-DRG         ECF
                                This YouTube School    No. True
                                                    Promised 16-6, PageID.183
                                                                Love. Students Say TheyFiled  11/20/20
                                                                                        Got Exploited Instead -Page
                                                                                                               VICE 5 of 28

                          VICE has also reviewed group messages between Twin Flames’ highest ranks
                          discussing how to handle a student’s death by suicide.




                                                We Watched the Lifetime NXIVM 'Sex Cult' Movie So You Don't Have
                                                To
                                                SARAH BERMAN




                          In Facebook posts the couple leading Twin Flames Universe openly call
                          themselves “the Master Christ,” and their associates are now attempting to
                          start a tax-exempt church based on their teachings, according to Jeff.


                          Janja Lalich, a cult expert and professor emeritus at California State
                          University, Chico, told VICE that Twin Flames Universe ts into a
                          constellation of self-help and wellness cults that sell sweeping answers to
                          life’s biggest problems, and disguise thought reform and manipulation
                          practices as therapy. “It’s part of this whole movement,” she said. “Part of
                          this kind of x-it-quick culture we have in America.”


                          When asked for comment, Jeff and Shaleia denied they are running a cult. “A
                          cult is a (sic) organization of abuse that systematically takes from and harms
                          its members to enrich its founder,” Jeff wrote in one of several emails to
                          VICE. “We created an organization of love and harmony which heals and
                          enriches everyone in it and everyone who is connected to anyone in it.”


                          Jeff acknowledged that he and Shaleia have referred to themselves as “The
                          Master Christ, eternal ruler of all Creation by God's loving hand" online, but
                          countered that they believe everyone else is Christ, too. “To call someone
                          ‘Christ’ is to reference their natural and harmonious relationship with their
                          Divine Creator,” he wrote.


                          Cult or not, what’s clear is Jeff and Shaleia seem to be doing well for
                          themselves. In videos the couple claim to drive a Corvette, lease a Porsche,
                          and afford other expensive luxuries as a result of their spiritual business.
                          “Shaleia and I have become wealthy from sharing the blessing of our work
                          with the world. This is the American Dream, to come from nothing and
                          make something of yourself,” Jeff wrote. But he also denied being motivated
                          by money: “What we do has never been driven by money, but by a desire to
                          heal suffering in the world.”




https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead      4/16
2/20/2020 Case    2:20-cv-11659-GAD-DRG         ECF
                                This YouTube School    No. True
                                                    Promised 16-6, PageID.184
                                                                Love. Students Say TheyFiled  11/20/20
                                                                                        Got Exploited Instead -Page
                                                                                                               VICE 6 of 28




                          Burchell says she didn’t know any of this when she stumbled on to the group
                          while googling soulmate and twin ame theories in January 2019. What she
                          found was a tight-knit online community of open-minded people from all
                          over the world, who accepted her obsession and heartbreak over her
                          unrequited feelings for a married man. Members shared their struggles and
                          triumphs, and credited Jeff and Shaleia with guiding their spiritual process.


                          Burchell said she was diagnosed with post-traumatic stress disorder in 2012,
                          several years before she found Twin Flames Universe. She had tried
                          psychotherapy and was looking for more ways to deal with her trauma,
                          which she said left her prone to blaming herself for the actions of others. At
                            rst Twin Flames gave her an online space to talk about her emotional
                          triggers with an assigned coach, but over time the group grew more
                          demanding.


                          In an email to VICE, Jeff echoed mental health claims pulled from their
                          “mind alignment process” website. The company claims their “healing
                          modality” dramatically reduces symptoms of PTSD and resolves childhood
                          trauma. “We have been able to help others achieve miraculous results in
                          their lives without harming themselves or others in any way,” he told VICE. If
                          Jeff’s use of “miraculous” isn’t troubling enough, he also made claims about
                          curing cancer via one extremely vague anecdote. “I once had a client with
                          stage four terminal breast cancer,” he wrote in an email to VICE. “During the
                          time I worked with her, her medical reports indicated decreased signs of
                          cancer and the tumor in her breast decreased in size. These ndings were
                          from her doctors… I believe physical diseases have spiritual roots.”


                          Burchell was not alone in joining the group in the middle of heartbreak and
                          trauma, nor was she the only one to nd a sense of meaning and purpose at
                            rst. Burchell says the inner circle told her that God had chosen her to join


https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead      5/16
2/20/2020 Case    2:20-cv-11659-GAD-DRG         ECF
                                This YouTube School    No. True
                                                    Promised 16-6, PageID.185
                                                                Love. Students Say TheyFiled  11/20/20
                                                                                        Got Exploited Instead -Page
                                                                                                               VICE 7 of 28

                          the company and their spiritual mission. She paid hundreds a month for
                          coaching and workshops, and started coaching others.




                                                Yes, There Are Women-Led Cults
                                                SARAH BERMAN




                          Over time students like Burchell, who showed obedience and contributed
                          lots of hours, were promoted to positions of power over others. Burchell
                          says she’s a natural leader, and was selected by the inner circle to work on
                          recruitment and launching a new branch of the company. Conversely, ex-
                          members say students who asked too many questions or tried to establish
                          boundaries were demoted and punished.


                          Twin Flames students paid $2,222 for unlimited access to relationship
                          videos, $1,899 for unlimited life purpose videos, and about $200 per session
                          for one-on-one work with a coach. If members sold a lifetime membership
                          worth $2,222, they were eligible for a 10 percent commission—a milestone
                          Burchell never reached during her six months of work. Another ex-student
                          VICE spoke to said she quit her job at a top medical school to do social
                          media, coaching and outreach for the group full-time.


                          Twin Flames Universe con ates romance and enlightenment in disturbing
                          ways, ex-members say. Achieving “harmonious union” with a twin ame was
                          promoted as a cure-all for life problems, while sickness or romantic failure
                          was often attributed to not “aligning” with God or the group. Through
                          repeated “mind alignment” exercises that reinforced these beliefs, ex-
                          students say they learned to fear leaving the group, or going against Jeff and
                          Shaleia’s orders.


                          Instead of encouraging Burchell to move on from the man she met at the
                          gym, she says the group af rmed that he was her “twin ame,” and said that
                          any rejection was a result of her own failure to do spiritual work.


                          Like other students, Burchell said she was encouraged to constantly think
                          about her twin ame. “I was a crazy person to him. He would tell me things
                          like ‘I don’t want to see you, we’ll never be together,’” Burchell told VICE.
                          “Normal Lanae would be like ‘Yeah, I’m going to respect this person’s
                          boundaries.’”


https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead      6/16
2/20/2020 Case    2:20-cv-11659-GAD-DRG         ECF
                                This YouTube School    No. True
                                                    Promised 16-6, PageID.186
                                                                Love. Students Say TheyFiled  11/20/20
                                                                                        Got Exploited Instead -Page
                                                                                                               VICE 8 of 28



                                                QAnon and UFO Conspiracies Are Merging
                                                MJ BANIAS




                          Burchell says that her thought process was far from normal. Through group
                          pressure and concentrated bullying tactics, she grew dependent on
                          direction from Twin Flames Universe. She says she was coached into
                          escalating contact, including showing up at his work and gym. “You get to
                          the point where you think, I’ve done so much healing work on this. I know I
                          can show up,” she said.


                          Burchell said any criticism about the group’s coaching and decision making
                          was shot down and turned around on her. “I was told I was just upset about
                          something,” she said. Burchell’s “upset” was characterized as a product of
                          not loving herself enough, or not aligning herself with God, she said.


                          Some students who resisted coaching were berated and shamed by the
                          group. “Welcome to the real world folks, where scumbags will rape you until
                          you die,” reads one Facebook post signed by “Jeff on Shaleia’s phone” on
                          March 18, 2019, which blames students for not selling enough courses. “Jeff
                          was not being a mean old ass. He was showing you reality. A reality you
                          absolutely refused to see, even when it has been happening to you for weeks
                          while you watch all that you love choke and die.”


                          Though Jeff maintains the “strong language” in the post is part of his own
                          “blunt, unabashedly human” writing style, ex-students now call it a form of
                          gaslighting and manipulation.


                          “People with trauma already blame themselves for nine out of 10 things,”
                          Burchell said. “They’re easy to be targeted. They’ll easily accept OK yes this
                          is me—there’s something wrong and I’m the problem.”


                          Burchell discovered through inner circle group chats that a student had
                          died by suicide in April 2019, which ultimately contributed to her decision to
                          leave. In messages viewed by VICE, one member of the Twin Flames
                          “executive board” said the woman declined one-on-one “mind alignment”
                          therapy sessions with Jeff shortly before her suicide. In the chat, group
                          members offered each other support, but decided not to recognize or
                          remember the student in the larger Facebook group.



https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead      7/16
2/20/2020 Case    2:20-cv-11659-GAD-DRG         ECF
                                This YouTube School    No. True
                                                    Promised 16-6, PageID.187
                                                                Love. Students Say TheyFiled  11/20/20
                                                                                        Got Exploited Instead -Page
                                                                                                               VICE 9 of 28

                          The website and Facebook page for Twin Flames’ “mind alignment” process
                          now include a disclaimer encouraging students experiencing suicidal
                          thoughts to contact a suicide prevention hotline. The disclaimer echoes
                          one posted by another spirituality in uencer named Teal Swan, who sells a
                          similarly named “completion” process. Both groups borrow from other
                          traditional and pseudoscienti c therapies, according to ex members who
                          have studied cognitive behavioural therapy and internal family systems
                          therapy.




                          Another ex-member, who has asked to remain anonymous for safety
                          reasons, said she joined Twin Flames in the aftermath of a serious health
                          scare and a breakup with an abusive partner. She told VICE that she was also
                          coached to ignore rejection and escalate contact with her so-called twin
                            ame, even after he led a restraining order. She says the group encouraged
                          her to violate that court order, resulting in an arrest and ongoing legal
                          issues.


                          Parents of current Twin Flames Universe students told VICE their kids have
                          been coached not to speak to their families, unless they support the group
                          or send money. Louise Cole, whose daughter joined the group in 2018, said
                          her 28-year-old daughter blocked her from calling and contacting her on
                          social media in early 2019.


                          Cole describes her daughter as a “go-getter” who has worked in the Peace
                          Corps and taught English overseas. At rst Cole said she thought her
                          daughter was taking classes on Chinese medicine, not sinking cash into a
                          New Age YouTube channel.




https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead      8/16
2/20/2020Case    2:20-cv-11659-GAD-DRG        ECF
                               This YouTube School    No. 16-6,
                                                   Promised        PageID.188
                                                            True Love.                 Filed
                                                                       Students Say They      11/20/20
                                                                                         Got Exploited Instead Page
                                                                                                               - VICE 10 of 28

                          “I didn’t connect all the dots,” she said. “She’d always been responsible, level-
                          headed, smart with money.” Cole estimates she put as much as $5,000
                          toward Twin Flames-related travel, classes, and accommodations before her
                          daughter cut off the whole family.


                          Two other parents VICE spoke to shared similar stories of scarce contact
                          dictated by the group. One mom said she only heard back after sending
                          thousands of dollars. She asked to remain anonymous out of a fear that
                          speaking out against Twin Flames could prolong excommunication.


                          Lalich told VICE that family separation is a common tactic used in cults. “It
                          keeps the person isolated, it keeps them from having outside sources that
                          can give them feedback or raise questions,” Lalich said.




                                                Meet The Thai UFO Group Convinced That Aliens Will Save Us From
                                                Armageddon
                                                JAMIE FULLERTON




                          When asked about family separations, Jeff and Sheleia told VICE they’ve
                          never pressured anyone to do anything, and that all their members are
                          adults.


                          Gregory Abbey was a 29-year-old music producer living in Belgium when he
                            rst came across Jeff and Shaleia’s life purpose classes in 2015. He was
                          following a handful of other spirituality and self-help YouTubers when their
                          videos popped up in his feed.


                          “I was just searching for someone I can relate to,” he said. “Someone I can
                          talk to about the cosmos, science, art—everything.”


                          Like Burchell, Abbey says he has a history of mental health issues, including
                          complex post-traumatic stress disorder that stems from his childhood. He
                          suggests his experience with trauma and a lack of boundaries growing up
                          might have made it more dif cult for him to recognize red ags.


                          Abbey didn’t invest as much time and money as other members he knew—he
                          says he mostly stuck to the free videos and the public Facebook discussion.
                          When he did pay for exclusive classes, he noticed inconsistencies between
                          the glowing testimonials in free YouTube posts, and the emotional pain and
                            nancial struggles students expressed in private workshops.

https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead         9/16
2/20/2020Case    2:20-cv-11659-GAD-DRG        ECF
                               This YouTube School    No. 16-6,
                                                   Promised        PageID.189
                                                            True Love.                 Filed
                                                                       Students Say They      11/20/20
                                                                                         Got Exploited Instead Page
                                                                                                               - VICE 11 of 28

                          About a year into Abbey’s membership with Twin Flames Universe, he was
                          encouraged to romantically pursue a woman who was already part of the
                          group. His discomfort eventually led him to come out as asexual. “All my life
                          I’ve sort of known this, but I’m asexual,” Abbey said. “I never understood it. I
                          always felt alone and odd, this weird artsy dude with no sexual attraction
                          toward anyone.”


                          Abbey left the group in 2017 after Jeff allegedly scammed him into creating
                          an album’s worth of music for no compensation. “I put a lot of work into it, I
                          didn’t get credited, mentioned, or paid,” he said. “Jeff just tricked me.” (Jeff
                          did not address VICE’s questions about unpaid labour.)


                          Though ex-members like Abbey and Burchell have been shunned and
                          blocked by their former social circle, they have since found each other and
                          banded together to warn others. One woman VICE spoke to said her sister
                          encouraged her to write a Reddit post about her experience, which has
                          become a landing page for excommunicated members and families looking
                          for support.


                          Parents of current students say they’ve called Michigan police in hopes that
                          more will be done to hold the couple accountable. Others say they plan to
                            le a civil lawsuit against Twin Flames Universe.


                          Twin Flames Universe founders Jeff and Shaleia told VICE they are aware of
                          ex-members’ legal complaints, but attributed much of the backlash to
                          “consistent, brutal attack” by one former student.


                          “We have heard of some people contacting police and threatening to pursue
                          legal action, but nothing ever transpired because we are doing nothing even
                          remotely illegal,” Jeff wrote. “We are aware of what is right and wrong and
                          we consciously and diligently ensure that everything we do is legal and
                          moral.”


                          The local police department in Farmington Hills, Michigan, where parents
                          say they led complaints, would not con rm they’ve received reports or
                          whether an investigation is ongoing.


                          Despite everything that happened to him and others, Abbey says he didn’t
                          think the group was a cult until many years after he “instinctively” blocked
                          everyone on social media.




https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead         10/16
2/20/2020Case     2:20-cv-11659-GAD-DRG        ECF
                                This YouTube School    No. 16-6,
                                                    Promised        PageID.190
                                                             True Love.                 Filed
                                                                        Students Say They      11/20/20
                                                                                          Got Exploited Instead Page
                                                                                                                - VICE 12 of 28

                          “If I look back on everything I experienced, it’s a pool of toxicity,” Abbey said.
                          “I thought I was perfectly ne until I was out of it.”


                          Follow Sarah Berman on Twitter.


                          TAGGED:   YOUTUBE,   SPIRITUALITY,   TWIN FLAMES UNIVERSE,    JEFF AND SHALEIA,   FRINGE BELIEFS




                          Subscribe to the VICE newsletter.

                              Your email                                                                                     Subscribe




                                                                        More like this




   Distressing Dog Photos Show the Horror of Animal Hoarding                           Canadian Fire Crews Are Now Fighting the Australia Fires,
   ANNE GAVIOLA                                                                        Returning a Favour
                                                                                       ANNE GAVIOLA




https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead                           11/16
2/20/2020Case     2:20-cv-11659-GAD-DRG        ECF
                                This YouTube School    No. 16-6,
                                                    Promised        PageID.191
                                                             True Love.                 Filed
                                                                        Students Say They      11/20/20
                                                                                          Got Exploited Instead Page
                                                                                                                - VICE 13 of 28




   Drug Experts on Jordan Peterson Seeking Treatment in                        Netflix's Aaron Hernandez Doc Makes Weed a Villain
   Russia for Benzo Dependence                                                 MANISHA KRISHNAN

   MANISHA KRISHNAN




   RCMP Denies Drone and Flyover Surveillance at Wet'suwet'en                  Why Work Is Driving More of Us to Therapy
   Camps                                                                       JOSH GABERT-DOYON

   SARAH BERMAN




https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead            12/16
2/20/2020Case    2:20-cv-11659-GAD-DRG        ECF
                               This YouTube School    No. 16-6,
                                                   Promised        PageID.192
                                                            True Love.                 Filed
                                                                       Students Say They      11/20/20
                                                                                         Got Exploited Instead Page
                                                                                                               - VICE 14 of 28




   If You Want to Change Your Habits, You Have to Plan to Mess                 FBI Arrests Suspect in Neo-Nazi Swatting Ring That Targeted
   Up Sometimes                                                                'Hundreds'
   SHAYLA LOVE                                                                 MACK LAMOUREUX




                                                                      Most read




   The True Meaning of Family Day is Cocaine                                   I Ditched My Banking Job to Be a Sex Worker
   DREW BROWN                                                                  MADISON WINTER




   Everyone Scared of Legal Weed Was Freaking Out Over                         Why I’m Asking White Critics Not to Review My Show
   Nothing: Report                                                             YOLANDA BONNELL
https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead                 13/16
2/20/2020Case    2:20-cv-11659-GAD-DRG        ECF
                               This YouTube School    No. 16-6,
                                                   Promised        PageID.193
                                                            True Love.                 Filed
                                                                       Students Say They      11/20/20
                                                                                         Got Exploited Instead Page
                                                                                                               - VICE 15 of 28
           g     p                                                                   YOLANDA BONNELL

   MANISHA KRISHNAN IN NEWS




                              News


                              Distressing Dog Photos Show the Horror of
                              Animal Hoarding
                              Nearly 50 dogs covered in urine and feces were rescued in Northern
                              Ontario after suffering years of neglect.


                              By Anne Gaviola

                              Feb 13 2020, 12:24pm




                              TWO OF THE NEARLY 50 DOGS RESCUED FROM THE HOME OF AN ANIMAL HOARDER IN THUNDER BAY, ONTARIO, ON FRIDAY.
                              ALL PHOTOS COURTESY OF THE TORONTO HUMANE SOCIETY




                              Forty-seven dogs are receiving emergency medical care after they were
                              rescued from the home of an animal hoarder in Thunder Bay, Ontario, on
https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead                 14/16
2/20/2020Case    2:20-cv-11659-GAD-DRG        ECF
                               This YouTube School    No. 16-6,
                                                   Promised        PageID.194
                                                            True Love.                 Filed
                                                                       Students Say They      11/20/20
                                                                                         Got Exploited Instead Page
                                                                                                               - VICE 16 of 28

                          Friday.


                          Robin Ratz, who works with animal rescue services Northern Reach and




                                                                   Keep Reading




                          News


                          Canadian Fire Crews Are Now Fighting the
                          Australia Fires, Returning a Favour
                          Climate change means emergency responders need specialized,
                          updated training according to wildfire expert.


                          By Anne Gaviola

                          Jan 7 2020, 11:36am




https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead         15/16
2/20/2020Case    2:20-cv-11659-GAD-DRG        ECF
                               This YouTube School    No. 16-6,
                                                   Promised        PageID.195
                                                            True Love.                 Filed
                                                                       Students Say They      11/20/20
                                                                                         Got Exploited Instead Page
                                                                                                               - VICE 17 of 28




                          FIREFIGHTER IN UPWEY, AUSTRALIA. PHOTO BY D. CLARKE PHOTOGRAPHY VIA GETTY.




                          Cheers greeted Canadian re ghters as they arrived at Sydney’s
                          international airport Tuesday. They’re helping exhausted Australian crews
                          battle an unprecedented threat, super-charged blazes that have been
                          raging for months. Canada has sent a total of nearly 100 re experts to
                          lend a hand.




                                                                    Keep Reading




https://www.vice.com/en_ca/article/v747x4/this-youtube-school-promised-true-love-students-say-they-got-exploited-instead         16/16
3/12/2020Case    2:20-cv-11659-GAD-DRG      ECF
                                   Accused Cult     No.
                                                Leader    16-6, PageID.196
                                                       Threatened                   Filed
                                                                  Ex Members After VICE     11/20/20
                                                                                        Investigation - VICEPage 18 of 28




                                                                      ADVERTISEMENT




                           News


                           Accused Cult Leader Threatened Ex
                           Members After VICE Investigation
                           Former students of Twin Flames Universe received letters
                           threatening to reveal "VERY uncomfortable” information if they didn't
                           take back their claims.


                           By Sarah Berman

                           Mar 11 2020, 12:58pm




https://www.vice.com/en_ca/article/akwy58/accused-cult-leader-threatened-ex-members-after-vice-investigation-twin-flames-universe   1/16
3/12/2020Case    2:20-cv-11659-GAD-DRG      ECF
                                   Accused Cult     No.
                                                Leader    16-6, PageID.197
                                                       Threatened                   Filed
                                                                  Ex Members After VICE     11/20/20
                                                                                        Investigation - VICEPage 19 of 28




                           COLLAGE BY VICE STAFF | IMAGES VIA YOUTUBE




                           A YouTube spirituality school accused of exploiting its members has sent
                           former students a letter threatening them with imminent lawsuits, police
                           investigations, bankruptcy, jail time, and the publication of “VERY revealing
                           and VERY uncomfortable” information.


                           Days after VICE published an investigation into the workings of Twin Flames
                           Universe, an online life coaching community that promotes fringe ideas
                           about love, its leaders sent out a letter to ex-members threatening life-
                           ruining consequences for speaking out about family separations, unpaid
                           labour, and a host of other cult-like practices.


                                                                        ADVERTISEMENT




                           Former students say the group’s leaders Shaleia and Jeff Ayan claimed to
                           cure post-traumatic stress disorder, cancer, and other medical conditions
                           with a special “mind alignment” therapy. They told VICE students paid
                           thousands of dollars for access to Twin Flames videos, and in some cases
                           were coached into violating restraining orders, cutting off their parents
                           unless they sent money, and working long hours for free.




                                                 This YouTube School Promised True Love. Students Say They Got
                                                 Exploited Instead
                                                 SARAH BERMAN




https://www.vice.com/en_ca/article/akwy58/accused-cult-leader-threatened-ex-members-after-vice-investigation-twin-flames-universe   2/16
3/12/2020Case    2:20-cv-11659-GAD-DRG      ECF
                                   Accused Cult     No.
                                                Leader    16-6, PageID.198
                                                       Threatened                   Filed
                                                                  Ex Members After VICE     11/20/20
                                                                                        Investigation - VICEPage 20 of 28


                           A letter signed by Twin Flames Universe founders Jeff and Shaleia, who
                           previously went by the names Ender Ayanethos and Megan Plante, calls
                           these accounts “lies” spread by an anti-Twin Flames “hate group.” (Though
                             lled with legal jargon, the “cease and desist” is not signed by a lawyer.)


                           The four-page letter accuses the ex students of bullying, slander, and
                           “cyber-violence.” In it, Jeff and Shaleia claim that ex members will end up
                           bankrupt and in jail unless they retract their statements to VICE and delete
                           all negative comments.


                           “You will write a complete and effective collective retraction,” reads part of
                           the letter, “and apologize for the lies you told about us.” If the ex-members
                           send a retraction within 48 hours, the letter continues, Jeff and Shaleia
                           write that they will “have no need to publish a VERY revealing and VERY
                           uncomfortable (for you) article” about them.


                           “This will just be the beginning of our response to your hate group’s attacks
                           if you do not stand down,” it reads.


                                                                      ADVERTISEMENT



                                                                          Spiral Stair Kits
                                                                              & More




                                                               $2,400                 $540

                                                                        Shop Now




                              Do you have information about Twin Flames Universe or similar groups?
                              We’d love to hear from you. You can contact Sarah Berman at
                              sarah.berman@vice.com.


                           The letter goes on to describe an invasive investigation process, including
                           subpoenas, extraditions, private detectives, and nancial paralysis.
                           “Bankruptcy means it is nearly impossible for you to rent an apartment, rent
                           a room, and even apply for a real world job,” reads part of the letter. “We will
                           not only engage the legal system to take you to court for civil and criminal
                           activities, (your criminal activities will land you in jail) we will hire private
                           investigators to come after you and investigate you.”




https://www.vice.com/en_ca/article/akwy58/accused-cult-leader-threatened-ex-members-after-vice-investigation-twin-flames-universe   3/16
3/12/2020Case    2:20-cv-11659-GAD-DRG      ECF
                                   Accused Cult     No.
                                                Leader    16-6, PageID.199
                                                       Threatened                   Filed
                                                                  Ex Members After VICE     11/20/20
                                                                                        Investigation - VICEPage 21 of 28

                                                I Followed the NXIVM 'Sex Cult' Diet for a Week
                                                SARAH BERMAN




                           Ex students who provided the letter to VICE called it bullying, intimidation,
                           and blackmail. Though more than a dozen people received it—including
                           some parents and former members who were not interviewed for the story
                           —none of them sent retractions.


                           Twin Flames Universe threatened to sue VICE over its story, and vehemently
                           denied all cult accusations. An email from Leesie Mappes, Twin Flames’ CEO
                           and “senior executive minister” with the group’s new church, claims VICE
                           was “scammed” into publishing false accounts by a former student with an
                           agenda to destroy Twin Flames for the bene t of a rival spiritual coaching
                           business.


                           “This is the same way Hitler treated Jews during the Holocost (sic),” reads
                           part of the email. “You sought to control the story and fabricate an insane,
                           hellish lie which would bene t your career and the agenda of a small hate
                           group rather than report on reality.”


                                                                      ADVERTISEMENT




                                                                            Full Lite
                                                                            Contemporary
                                                                            Mahogany…
                                                                            MAI Doors Model:C1-2,
                                                                            Full Lite Contemporary
                                                                            Mahogany Double Entry
                                                                            Door with Insulated…


                                                               Wood, Fiberglass & Iron Doors
                                                               DOORS4HOME




                           VICE spoke to six former students and three families for its story last
                           month, and has since heard from two more ex members and another family
                           who support those accounts of exploitation at the hands of Twin Flames.


                           Jeff and Shaleia did not respond when asked to comment on the letter and
                           blackmail allegations. When asked about family separation and exploitation
                           last month, Jeff replied, “We never pressure anyone to do anything.”




https://www.vice.com/en_ca/article/akwy58/accused-cult-leader-threatened-ex-members-after-vice-investigation-twin-flames-universe   4/16
3/12/2020Case    2:20-cv-11659-GAD-DRG      ECF
                                   Accused Cult     No.
                                                Leader    16-6, PageID.200
                                                       Threatened                   Filed
                                                                  Ex Members After VICE     11/20/20
                                                                                        Investigation - VICEPage 22 of 28




                              Kabbalah’s Fallen Superstar Would Like to Make a Comeback Now
                              Just don’t ask him about the explosive lawsuit accusing his family and the Kabbalah
                              Centre of keeping their most devoted members in hellish conditions.

                                  Vice / Anna Merlan / Nov 26, 2019




                           “At rst it kind of shocked me,” Lenae Burchell, a former Twin Flames
                           Universe student who left the group in July 2019, said of the letter. “To be
                           called a bully when all I did was share my story… I’ve never been called a
                           bully in my entire life, ever.”


                           Burchell joined the Twin Flames Universe community in January 2019. A
                           single mom living in Texas, Burchell said she was initially drawn in by the
                           group’s Facebook forums, which encouraged members to open up about
                           trauma and heartbreak. Burchell sought coaching on her obsession with a
                           married man she suspected might be her “twin ame”—a New Age term for
                           an eternal soul mate. She recalled spending as much as 30 hours a week on
                           Twin Flames projects.


                           Ex-students of Twin Flames Universe say they practiced spiritual exercises
                           that seemed to encourage xation on a romantic interest. Participating in
                           the group was con ated with romance, success, and enlightenment, while
                           asking questions and setting boundaries was discouraged as “choosing
                           separation from God,” former students said.




                                                Calling Out Sexual Abuse in the Jehovah's Witnesses Is a Horrific
                                                Struggle
                                                SUMMER LIN




                           Arcelia Hugues, a former student who left in September 2019, said that the
                           coaching helped her at rst, but then grew more demanding of her time.
                           She spent hundreds of dollars a month on courses, and in fall 2018 was
                           chosen for an unpaid job position with Twin Flames. When Jeff and Shaleia
https://www.vice.com/en_ca/article/akwy58/accused-cult-leader-threatened-ex-members-after-vice-investigation-twin-flames-universe   5/16
3/12/2020Case    2:20-cv-11659-GAD-DRG      ECF
                                   Accused Cult     No.
                                                Leader    16-6, PageID.201
                                                       Threatened                   Filed
                                                                  Ex Members After VICE     11/20/20
                                                                                        Investigation - VICEPage 23 of 28

                           learned Hugues is trans, Hugues said they “latched on” and told her she was
                           destined to be an LGBTQ activist and trans ambassador for the group.


                           “I always thought these people knew more about me than I did, so I gave my
                           power away,” she said. “They believed they were certain of what my life
                           purpose was.”


                                                                      ADVERTISEMENT




                           Hugues said she was encouraged to seek out other spiritual or LGBTQ
                           online communities, and funnel them to the Twin Flames page with hopes of
                           making commission on new sign-ups. Though Twin Flames suggested she
                           could make as much as “six gures” this way, she said she made about $500
                           over the better part of a year. Hugues started her own spiritual coaching
                           practice which earned her between $300 and $600 a month, did free Tarot
                           readings, and made videos for Twin Flames for no compensation.


                           Hugues, Burchell and others say they held back questions and concerns
                           about their alleged mistreatment because they believed “choosing
                           separation” from the group would ruin their chance of being with their one
                           true love in this lifetime.




https://www.vice.com/en_ca/article/akwy58/accused-cult-leader-threatened-ex-members-after-vice-investigation-twin-flames-universe   6/16
3/12/2020Case    2:20-cv-11659-GAD-DRG      ECF
                                   Accused Cult     No.
                                                Leader    16-6, PageID.202
                                                       Threatened                   Filed
                                                                  Ex Members After VICE     11/20/20
                                                                                        Investigation - VICEPage 24 of 28




                           ARCELIA HUGUES NOW LOOKS BACK ON TWIN FLAMES' GENDER CONVERSION COACHING AS WRONG. PHOTO SUBMITTED




                           Twin Flames teaches that each twin ame couple has a “divine feminine”
                           and a “divine masculine” person, and that their anatomy should match these
                           “receptive” and “active” roles, according to former students. “They think all
                           divine masculines should be physically male—that’s what God intends,”
                           Hugues said.


                           Students like Hugues, who identi es as straight, embraced coaching on
                           channeling femme energy. But in live classes and online forums, Hugues said
                           she witnessed a handful of students who identify as gay or bisexual coached


https://www.vice.com/en_ca/article/akwy58/accused-cult-leader-threatened-ex-members-after-vice-investigation-twin-flames-universe   7/16
3/12/2020Case    2:20-cv-11659-GAD-DRG      ECF
                                   Accused Cult     No.
                                                Leader    16-6, PageID.203
                                                       Threatened                   Filed
                                                                  Ex Members After VICE     11/20/20
                                                                                        Investigation - VICEPage 25 of 28

                           into pursuing new gender identities that t with Twin Flames’ hetero-
                           centred ideas. Students who did not go along with the coaching faced
                           backlash, and in some cases were pushed out of the group, Hugues said.


                                                                                  ADVERTISEMENT




                                                       NESPRESSO EXCLUSIVE

                                                        Ispirazione
                                                          Italiana
                                                              Two New Blends



                                                                 TRY NOW

                                                             Free Co ee Samples



                                                                         *SEE NESPRESSO.COM FOR DETAILS




                           As a trans woman who believes people are not de ned by their genitalia,
                           Hugues now looks back on Twin Flames’ gender conversion coaching as
                           wrong. She said the teachings erase gay and lesbian identities, and reinforce
                           an essentialist view of gender. “Your soul is your soul—your body is
                           completely irrelevant,” she said.




                                                How LA Became a Bastion for People Who Are 'Spiritual, Not
                                                Religious’
                                                KATIE BAIN




                           A parent of a current student con rmed to VICE that their family member
                           has been coached to take on a new name and gender pronouns. The parent
                           asked not to be identi ed for fear of losing contact. Experts who study cults
                           and other high-demand groups say that family separation is a tool used to
                           prevent criticism and questioning.


                           In an email last month Jeff alleged family separations are only encouraged in
                           cases of abuse, but did not address claims that sending money improved
                           parents’ access. One parent Twin Flames accused of abuse received a letter
                           informing the family they would be cut off in February 2019. The
                           handwritten letter, which has been reviewed by VICE, contains no mention
                           of abuse.


                           In a Facebook post encouraging one student to cut off her family in April
                           2018, Shaleia described a parent “implanting lies” in a student’s
                           consciousness and not liking a haircut in one of Shaleia’s dreams as

https://www.vice.com/en_ca/article/akwy58/accused-cult-leader-threatened-ex-members-after-vice-investigation-twin-flames-universe   8/16
3/12/2020Case    2:20-cv-11659-GAD-DRG      ECF
                                   Accused Cult     No.
                                                Leader    16-6, PageID.204
                                                       Threatened                   Filed
                                                                  Ex Members After VICE     11/20/20
                                                                                        Investigation - VICEPage 26 of 28

                           examples of abusive family dynamics. (Twin Flames did not respond to
                           questions about their de nition of abuse.)


                           Since VICE’s investigation was published last month, more ex students have
                           come forward with stories of bullying and manipulation. “I just wanted to
                           leave, I wanted to not have anything to do with them,” Andrea Scott, a
                           Florida-based artist and former student who posted a series of videos about
                           her decision to leave on YouTube in February.




                           Scott said she left quietly in late 2019, but spoke up about verbal abuse she
                           witnessed after seeing others do the same. She said name calling and other
                           put downs escalated near the end of her time as a Twin Flames student. In
                           one video, she read Facebook posts in a Twin Flames sales group in which
                           Jeff and Shaleia berated students for lagging sales, calling recruiters “rats”
                           and “poor as fuck.”



                                     The Truth about TFAS 1 (Twin Flames Universe Jeff and Shaleia)




                           “Calling people names does not scream spiritual teacher,” Scott told VICE.
                           “That just sounds like you’re having a temper tantrum.”


                           When asked about “strong language” last month, Jeff said he has always
                           been colourful in his word choice. “I am not afraid to use strong language

https://www.vice.com/en_ca/article/akwy58/accused-cult-leader-threatened-ex-members-after-vice-investigation-twin-flames-universe   9/16
3/12/2020Case    2:20-cv-11659-GAD-DRG      ECF
                                   Accused Cult     No.
                                                Leader    16-6, PageID.205
                                                       Threatened                   Filed
                                                                  Ex Members After VICE     11/20/20
                                                                                        Investigation - VICEPage 27 of 28

                           when necessary to communicate important points to students, especially if
                           they are struggling,” he said in an email.


                           Though Jeff and Shaleia’s main YouTube page has been quiet since January,
                           students who remain loyal to the group have posted a urry of “My Success
                           Story” videos, describing the ways Twin Flames Universe changed their lives
                           for the better.


                           Students in many of the videos describe being jobless, lonely, unhealthy, and
                           depressed before coming across Twin Flames Universe teachings. Through
                           the group’s life purpose classes, one-on-one coaching, and “mind
                           alignment” therapy, the students say they have resolved their traumas and
                           achieved their dreams.




                                                Why It Took Me Five Years to Realize I Was in a Cult
                                                RENEE LINNELL




                           Louise Cole, mother of Twin Flames student Stephanie Cole, said her
                           daughter was one of the people who posted a glowing testimonial on
                           YouTube claiming that spiritual work with Jeff and Shaleia cured her of
                           multiple chronic illnesses.


                           “They all sound alike, it sounds scripted,” Louise said of the videos.


                                                                      ADVERTISEMENT




                           Stephanie sent a similar story of healing to VICE by email last month. “This
                           community and work taught me how to have happy, healthy relationships,”
                           she wrote. “I now feel the full spectrum of my emotions for the rst time in
                           my entire life.”



https://www.vice.com/en_ca/article/akwy58/accused-cult-leader-threatened-ex-members-after-vice-investigation-twin-flames-universe   10/16
3/12/2020Case    2:20-cv-11659-GAD-DRG      ECF
                                   Accused Cult     No.
                                                Leader    16-6, PageID.206
                                                       Threatened                   Filed
                                                                  Ex Members After VICE     11/20/20
                                                                                        Investigation - VICEPage 28 of 28

                           Louise Cole received the Twin Flames letter demanding a retraction after
                           speaking to VICE about family separation.


                           “I had no thought in my head whatsoever about retracting anything,” Cole
                           said.


                           Burchell said there weren’t any more “deep dark things” that Twin Flames
                           Universe could reveal about her, so she never considered retracting, either.
                           “I was expected to contact VICE and tell them I lied, which would be a lie,”
                           she said. “So you’re threatening to sue me if I don’t lie to VICE? I don’t think
                           so.”


                           Cole said she is still unable to contact her daughter, but is hopeful that their
                           family will be united again one day.


                           “We want to help in any way we possibly can. We love her, and we’re waiting
                           with open arms—no judgment—but we just can’t contact her.”


                           Follow Sarah Berman on Twitter.


                           TAGGED:   SPIRITUALITY,   YOUTUBERS,   SOUL MATES,   TWIN FLAMES UNIVERSE,   JEFF AND SHALEIA




                           Subscribe to the VICE newsletter.

                              Your email                                                                                   Subscribe




                                                                         More like this




https://www.vice.com/en_ca/article/akwy58/accused-cult-leader-threatened-ex-members-after-vice-investigation-twin-flames-universe      11/16
